          Case 1:19-cr-00293-DCN Document 31 Filed 06/25/20 Page 1 of 2




CRIMINAL PROCEEDINGS – Sentencing
               UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO


Judge David C. Nye                                            Date: June 25, 2020
Case No. 1:19-cr-293-DCN                                      Deputy Clerk: Sunny Trumbull
Place: Boise, ID                                              Reporter: Anne Bowline
                                                              Time: 2:00 – 2:34 p.m.

UNITED STATES OF AMERICA vs. JAMES SCHMIDT

Probation Officer: Mike Lee
Counsel for the United States: Kassandra McGrady
Counsel for the Defendant: Gerald Bublitz, retained counsel

(X) Court reviewed case history.
(X) Defendant previously entered a plea of GUILTY to Count 2 of the Indictment and agreed to
the Forfeiture as contained in the plea agreement.
(X) The Court granted the Government’s oral motion to dismiss count 1 of the Indictment.
(X) Total combined offense level 30, criminal history category 1, guideline range of 97-121
months.

(X) Court granted 3rd level reduction for acceptance of responsibility.
(X) Counsel made arguments and sentencing recommendations to the Court.
(X) Court accepts the Presentence report and addendum adopted.
(X) Court addressed the 3553(a) factors.
(X) Defendant made remarks on his own behalf.

SENTENCE: Defendant is hereby committed to the custody of the Bureau of Prisons to be
imprisoned for a term of 78 months.

It is further ordered that the defendant shall pay to the United States a fine of $2,000, a $5,100
special assessment and restitution in the amount of $3,000. The defendant has paid the $5,100
assessment.

Having considered the defendant’s financial resources, the Court orders payment under the
following schedule unless modified by the Court:

While incarcerated, the defendant shall pay nominal payments of no less than $25 per quarter
pursuant to the Bureau of Prison’s Inmate Financial Responsibility Program.
During the term of supervised release, the defendant shall submit nominal monthly payments of
10% of gross income, but not less than $25 per month.
         Case 1:19-cr-00293-DCN Document 31 Filed 06/25/20 Page 2 of 2




Upon release from imprisonment, the defendant shall be placed on supervised release for a term
of 20 years. Within 72 hours of release from the custody of the Bureau of Prisons, the defendant
shall report in person to the probation office in the district to which the defendant is released.

The defendant shall comply with all general and special terms of supervised release, and all
standard conditions of supervision, as outlined in the judgment in a criminal case, to be filed by
this Court. The defendant shall also comply with the following special conditions of supervision.

The Court ordered the defendant to report weekly to Probation from now until he self-surrenders.

(X) Government is not seeking a Final Order of Forfeiture.
(X) Defendant advised of penalties for violation of terms and conditions of supervised release.
(X) Right to appeal explained.
(X) Defendant shall self-surrender at the direction of Probation.
